Exhibit 10.1

 

[English translation from the original Russian language document]

 

CREDIT AGREEMENT Nr. 00VL3L

on opening the revolving line of credit

in Russian rubles

 

             St. Petersburg city "17" August 2012

 

OPEN JOINT STOCK COMPANY "ALFA-BANK" (OGRN (Basic State Registration Number)
1027700067328) hereinafter referred to as the "Creditor", represented by the
Deputy Director of Customer Service of the "Saint-Petersburg" branch of OJSC
"Alfa-Bank", Mr. Sokolov A.G., acting under the Power of attorney No. 5/2046 Д
of 04.06.2012, on the one part, and Limited Liability Company "TOT MONEY" (OGRN
(Basic State Registration Number) 1127746225540), hereinafter referred to as
"Borrower", represented by the Director General Katsaev Tsakhay Khayrullaevich,
acting under the Charter, on the other part, together hereinafter referred to as
the "Parties", have concluded this Credit Agreement (the "Agreement") as
follows:

 

1. SUBJECT OF THE AGREEMENT

 

1.1. The Creditor, as per the terms of this Agreement, undertakes to lend the
Borrower cash in Russian rubles (hereinafter - the "Credits") in the form of a
revolving credit line with the credit line limit set at 300.000.000,00 (three
hundred million) Russian rubles (hereinafter - the "Credit line"), and the
Borrower , as per the terms of the Agreement undertakes to repay the principal
amount of the Credits, the accrued interest, and other payments specified in
this Agreement.

The purpose of the Credits is financing of the Borrower’s current activities.

The “Preapproved revolving credit line” is the maximum sum of the immediate
indebtedness of the Borrower on the Credits on any given day of the duration of
the Credit line.

The duration of the Credit line is the period of time, set forth in Article 2 of
this Agreement, during which funds can be drawn and repaid.

1.2. The date of discharge of obligations of the payment of any amounts under
this Agreement is the date on which the accounts of the Borrower opened in the
Creditor’s bank are being debited in fulfillment of the obligations of the
Borrower under this Agreement, or the date on which funds for repayment of the
Credit line debt were credited to the correspondent account of the Creditor in
fulfillment of the Borrower's obligations under this Agreement, if the amount of
debt is withdrawn from the accounts of the Borrower opened in other banks.

1.3. This Agreement may not be altered, canceled or terminated in the event of
considerable change of the circumstances present at the time when Parties
entered into this Agreement.

1.4. The obligations of the Borrower under this Agreement shall be secured by:

- the pledge of property rights to the deposits as per the Pledge agreement No.
00VL3Z001 "17" August, 2012, concluded with the Borrower;

- Guarantee of JSC "SAT & COMPANY", executed by Agreement of guarantee No.
00VL3P001 of "17" August, 2012.

 

 

2. CONDITIONS AND TERMS OF THE CREDITS GRANTING

 

2.1. The duration of the Credit line is set from the "17" of August 2012 to the
"21" of May 2014 inclusive. After the expiration of the Credit line The Credits
are not available for the Borrower.

 



 

 



 

2.2. The Credits are granted on the basis of concluded between the Creditor and
the Borrower Additional agreements, drawn up in the form set out in the Annex
Nr. 1 to this Agreement.

The Credit currency is the Russian rubles.

The allowance of the Credits is carried out within the available credit balance
of the Credit line. If the Borrower does not make full use of available credit
balance of the Credit line to its expiry or until the closing date of the
available credit balance of the Credit line on the grounds specified in the
clause 7.2 of this Agreement, the available credit balance of the Credit line is
canceled on the date of expiry of the Credit line or the date of the closing the
available credit balance of the Credit line.

The available balance of the indebtedness is defined as the difference between
the set limit of the indebtedness in any day of the duration of the Credit line
and the actual amount of the indebtedness on the Credits as of the current date.

2.3. The Credit repayment period is set with the corresponding Additional
agreements. The Borrower shall repay all the Credits received under this Credit
agreement before the date of expiry of the Credit line (inclusive).

The Credits during the duration of the Credit line are granted for a period not
exceeding 6 (six) months.

2.4. To account the indebtedness under the Credits the Creditor opens for the
Borrower the credit accounts.

The Credits are granted by transferring the credit amounts from the relevant
credit account to the bank account of the Borrower specified in the Additional
agreement on the granting each Credit.

2.5. The grant date is the date of the Credit indebtedness formation for the
respective credit account, which reflects the Credit granting.

2.6. The Credits granting is carried out in the absence of the past-due
interests and other payments under this Agreement, including fees related to the
Credits granting, opening or maintaining the Credit line (if the payment of the
fee is provided for in this Agreement), and if the Borrower meets his
obligations to obey the established by this Agreement limits of the maximum size
of the total credit portfolio.

 

3. REPAYMENT OF BANK CHARGES AND INTEREST

 

3.1. The Borrower shall pay the amount of interest accrued at the rate
established by the relevant Additional Agreement, but not in excess of 14%
(fourteen per cent) per annum for utilization of each Credit.

3.2. The amount of the interest is calculated based on the actual total amount
of Credits from the date when indebtedness has occurred on the relevant loan
account (inclusive), and to the date of the repayment of the loan specified in
the relevant Additional Agreement (inclusive). Accrual of interest shall
discontinue after the date of repayment of the Credit specified in the relevant
Additional Agreement.

3.3. Interest shall be paid by the Borrower on monthly basis, on the 25th of
each month.

Interest is paid for the actual number of days of Credits’ utilization and the
number of days in a year is considered to be 365 or 366 days in accordance with
the actual number of calendar days of that year.

The last payment of interest is made on the date of final repayment of each
Credit.

3.4. In the event of changes in the refinancing rate of the Bank of Russia, rate
LIBOR, MOSPRIME RATE, lending rates of the interbank market, change in the
domestic or foreign financial markets, as well as in some other events, based on
the Creditor’s reasonable judgment, the Creditor has the right to unilaterally
change the interest rate (s) for the utilization of a Credit, established in the
corresponding addendum.

 



 

 

 

The Creditor shall send a notice to the Borrower of the change in interest rate.

The Borrower shall, within three (3) business days after the receipt of the
notice referred to in this paragraph, submit to the Lender a written consent to
pay interest based on the new interest rate and make interest payments according
to the newly-established interest rate.

Shall the Borrower disagree with the change of the interest rate, the Borrower
has the right to early repay the amount of debt on the Credit within five (5)
working days from the date of receiving the notice of the change in the interest
rate specified in this paragraph.

In the event when the Borrower fails to provide the Creditor with a written
consent (the Lender did not receive the Borrower’s written consent) or in the
event of default on early Credit repayment within 5 (five) working days of
receiving written notice of the change in the interest rate specified in this
paragraph, the Borrower shall pay interest according to the newly established
interest rate.

 

4. RIGHTS AND OBLIGATIONS OF THE PARTIES

WARRANTIES AND REPRESENTATIONS OF THE BORROWER

 

4.1. The Borrower hereby declares and warrants to the Creditor that on the date
of this Agreement and the date of granting any loan under this Agreement:

4.1.1. The Borrower is a duly incorporated legal entity, acting in accordance
with the legislation of the Russian Federation;

4.1.2. the Borrower follows corporate procedures necessary for conclusion of
this Agreement; conclusion of this Agreement has been approved by the Borrower’s
governing bodies;

4.1.3. this Agreement on behalf of the Borrower is signed by a person duly
authorized for such actions;

4.1.4. conclusion of this Agreement and fulfillment of its terms shall not break
or breach terms of statutory documents, any provision of the Russian Federation
legislation or any agreement or document in which the Borrower is a party;

4.1.5. there are no circumstances that may restrict, prohibit or cause other
essential negative effect to the Borrower's obligations under this Agreement.

4.2. The Borrower agrees to repay the debt on the Credits within the time limits
specified in relevant Supplementary agreements and to carry out timely interest
payments on the Credits and other payments specified in this Agreement.

The Borrower agrees to use the Credits only for the purposes specified in this
Agreement and / or respective Additional agreements if, according to the terms
of this Agreement and / or corresponding Additional Credit Agreement, the use of
the Credits is a strictly intended purpose.

4.3. The Borrower agrees to provide current quarterly accounting statements
(Form No. 1, No. 2, No. 4) with the mark of the appropriate inspection of the
Federal Tax Service of Russia about receiving such statements, no later than
five (5) business days of the second month following the statement quarter, and
the annual balance with appendices (Form No. 1, No. 2, No. 4) with the mark of
the appropriate inspection of the Federal Tax Service of Russia about receiving
such reports not later than April 5 of the year following the year of report.

The Borrower shall also, at the same time with the accounting statement, submit
the following information:

- Interpretation of accounts receivables in respect of Top 10 of debtors as of
the reporting date including the debtor’s name, the debt amount, the date of
occurrence, the amount and the period of delay; Top 10 of debtors is understood
as a debt of not less than 10% (ten percent) of the total accounts receivables.

- Explanation of accounts payable in respect of Top 10 of creditors as of the
reporting date including the creditor’s name, the debt amount, the date of
occurrence, the amount and the period of delay (if any).

 



 

 



 

Top 10 of creditors is understood as a debt of not less than 10% (ten percent)
of the total accounts payable.

- Interpretation of long-term and short-term investments (p. 1150, 1240) as of
the reporting date (for the loans granted, please state the loan amount, the
existing debt amount, the grant date, the maturity date, the repayment schedule
and the security (if any));

- Interpretation of the Borrower's debt on credits and granted loans on a
quarterly basis as of the reporting date (please state the creditor’s/lender’s
bank, the loan amount, the current debt amount, the grant / settlement date,
securities, the repayment schedule, the schedule / order of repayment, delays
and extensions);

- Data about out-of-balance obligations of the Borrower for the issued
warranties and guarantees of the third parties’ obligations, stating the
creditor, the debtor, the type of obligation, the commitment date, the
commitment expiration date, the obligation amount, the current debt as of the
reporting date, and in part of financial and operational leasing, where the
Borrower is the Lessee, - in the context of the Lessor with showing total debt
as of the reporting date and the average weighted period of lease agreements for
each Lessor;

-Certificates from the banks in which the Borrower has accounts, certified by
creditor banks, about absence / presence of loan indebtedness and debt according
to card index No. 2, certificate of current loan indebtedness and turnovers on
accounts on a quarterly basis as of the reporting date for the reporting
quarter;

- Certificate of the Borrower with the information as of the reporting date:

- about calculated amortization in the structure of self-cost for the reporting
period;

- about the turnover on accounts opened by the Borrower, which shall include a
layout by banks with monthly layout for the reporting quarter;

- about presence / absence as of the current date of past-due indebtedness to
the employees on wages on the last reporting date;

- a list of all court cases in ordinary courts, arbitration courts, intermediate
courts, in which the Borrower is a party, including the name of the court, the
dispute essence, the claim amount and other information;

- information on issue of orders of enforcement of judiciaries to recover money
from the Borrower, and also about enforcement proceedings in respect of the
Borrower as of the current date;

- information about arrest, pledge and other encumbrances of the Borrower as of
the current date.

The Borrower agrees to provide a certificate of an appropriate inspection of the
Federal Tax Service of Russia which confirms presence / absence of past-due
indebtedness to budgetary and (or) non-budgetary funds not later than twenty
(20) business days from the reporting date.

4.4. From the date of signing this Agreement and within the whole period of the
Facility validity, the Borrower shall notify the Creditor in writing:

- about changes in the administrative bodies of the Borrower (the Board of
directors, the Management, the Head) - not later than five (5) business days
from the effective date of such changes, with copies of all required documents
confirming the new membership of the administrative bodies of the Borrower,
certified by a notary;

- about changes in the constituent documents of the Borrower with a copy of
amendments and additions to the constituent documents (registered in the order
stipulated by law) and a copy of the certificate of registration in Uniform
State Register of Legal Persons about state registration of changes in the
constituent documents, certified by a notary - not later than five (5) business
days from the date of registration of amendments and additions to the
constituent documents of the Borrower;

- about changes among the shareholders of the Borrower, causing transfer of
ownership for shares in excess of 25% (twenty five percent) of the share capital
of the Borrower - not later than the period specified in this Agreement for
providing financial statements.

4.5. The Borrower agrees, when signing this Agreement, to provide to the
Creditor:

 



 

 

 

- a list of all accounts opened by the Borrower under bank account or bank
deposit agreements in credit institutions in the territory of the Russian
Federation, as well as in credit institutions and financial institutions outside
the territory of the Russian Federation;

- a list of all court cases in the courts of general jurisdiction, arbitration
courts, intermediate courts, in which the Borrower is a party, including the
name of the court, the dispute essence, the claim amount and other information;

- information on issue of orders of enforcement of judiciaries to recover money
from the Borrower, and also about enforcement proceedings in respect of the
Borrower;

- information about arrest, pledge and other encumbrances of the Borrower.

During the period of the Facility, the Borrower shall promptly inform the
Creditor about any changes in respect of any data and any information provided
in accordance with this Paragraph 4.5.

4.6. The Borrower shall, within the term of the credit line does not consider
its reorganization (in any form) or liquidation, as well as to change the basic
type of business carried out by them on the date of signature of this Agreement
without the prior written (not less than 10 (ten) business days) notice to
creditors, not to take other actions that could complicate the implementation of
this Agreement.

4.7. Borrower shall perform their obligations to maintain credit turnover on the
conditions specified in Annex № 2 to this Agreement.

4.8. The maximum size of the total loan portfolio of the Borrower and the
following legal entities: RM-Invest LLC (hereinafter referred to paragraph 4.8
of this - "Legal Entity") shall not exceed 310.000.000,00 (three hundred and ten
million) Russian rubles.

Under the combined loan portfolio of the Borrower and the legal entity for the
purposes of this clause 4.8 refers to:

- The total actual amount of obligations under existing loan facilities granted
by the Creditor to the Borrower and the legal entity. Under the existing loan
products in this paragraph means: loans provided under the loan agreement, loan
agreement, the contract is a credit line, the agreement on the manner and
conditions of credit agreements and contracts to open multi-currency credit
facility, as well as an agreement to provide bank guarantee, an agreement on
opening the letter of credit;

- The total actual amount of loans to the Borrower and the Entity to the
existing loan products provided by other banks. Under the existing loan products
in this paragraph means: loans provided under the loan agreement, loan
agreement, an agreement on the opening of credit lines;

- The total maximum allowable amount of debt on current loan agreement the bank
account (overdraft), signed by the Borrower and the Creditor with the Entity and
other banks.

- The total actual amount of debt of the Borrower and the Entity contractual
bond, financial leasing, loans from non-affiliated parties;

- The total amount of obligations of the Borrower and the Entity contractual
guarantee for the obligations of a third party.

4.8.1. In order to monitor this indicator Borrower shall during the term of this
Agreement, to grant to the Creditor a day for every single loan, as well as not
later than April 15, May 15, August 15 and November 15 of each calendar year no
later than one (1) month after the end of reporting period, the information
signed by the manager (or persons acting head) and the chief accountant of the
Borrower and the Company "RM-Invest" (under seal) of the total loan portfolio in
the form agreed with the Creditor.

4.8.2. In the event of the Borrower's obligations to comply with the established
in paragraph 4.8 the maximum size of aggregate loan Creditor may not grant loans
to reduce the actual amount of the total loan portfolio, so that the actual size
of the total loan portfolio consistent with limits.

4.9. From the date of signing of this Agreement and for the term of the Credit
Facility Creditor, the Borrower shall notify its intention to exercise any
borrowing of funds (in the form of credit or otherwise, and the return on a
reimbursable basis, including the bill and bond issues) and / or the provision
of guarantees borrower.

 



 

 



 

4.10. The Borrower Reaffirms its intention from the date of this Agreement and
for the term of the Credit Facility to contact the Creditor and make deals with
him in order to provide the Creditor to the Borrower services (directly or
through third parties) as a financial consultant, agent for the financing or
global coordinator and bookrunner, and shall inform the Creditor of the proposed
acquisition or disposition by or affiliated parties of securities, financial
assets or property, including securities of the Borrower, and the reorganization
public offering of newly issued or existing shares or depositary receipts, issue
bonds , credit notes or other securities, or private placement of securities in
Russia or abroad, and to provide the Creditor, if permitted by applicable law,
the opportunity to provide the above services to the Borrower on the terms
proposed by another leading investment bank and is the most acceptable to the
Borrower.

4.11. In case of arrears of more than three (3) working days to the existing
loan products provided by the creditor and / or PAT "Alfa-Bank" and / or
Amsterdam Trade Bank NV and / or of DB "Alfa-Bank" (Kazakhstan) (hereinafter -
"the creditor bank") to the Borrower and / or the Company "RM-Invest" and / or
JSC «SAT & COMPANY», the total debt of the above companies for 5 (five) working
days from the date the arrears emergency declared for payment.

4.12. The Borrower shall furnish to the Creditor the right to grant other
creditor banks about the origin and presence of arrears for more than three (3)
working days for the purposes of implementation of paragraph 4.11. this
Agreement.

 

5. PAYMENTS

 

5.1. Under this Agreement and its Additional Agreements, the Creditor shall
withdraw the amounts of payments due to the Creditor from the Borrower's current
account No. 40702810602720000110, maintained with the Creditor, in the currency
of the Credit without additional orders (accept) issued by the Borrower.

5.1.1. Not later than 16 hours 00 minutes of the time zone specified in this
Agreement, on the date of the Credit repayment, payment of interest or execution
of any other monetary obligation of the Borrower under this Agreement, the
Borrower shall ensure that the account referred to in paragraph 5.1 hereabove
has a balance of funds not less than the amount of such liabilities.

All payments in favor of the Creditor under this Agreement shall be made by the
Borrower so that the Creditor receives the amount due to him under this
Agreement and its Additional Agreements in full.

5.2. The transfer of funds in favor of any of the Parties under this Agreement
shall be confirmed by the Party-originator by furnishing the other Party with a
copy of the payment document certifying that such transfer (payment order,
payment telex, etc.) has been carried out.

5.3. If any payment under this Agreement falls on the day that is not a business
day in Moscow, then the payment shall be made on the first following working
day. This postponement of the payment will be taken into account when
calculating the interest, that is, interest will be charged at the rate
stipulated in this Agreement, including the date of actual transfer of funds to
the Creditor’s account.

5.4. If any amount paid (including, by debiting the Borrower’s account by the
Creditor without additional orders (accept) submitted by the Borrower) to the
Creditor or the amount of recovered debt under this Agreement is less than the
amount due to the Creditor to repay the debt in full, then received amount is
utilized in the following order:

• first, to pay any costs incurred by the Creditor to acquire the amount due;

• second, to pay the commissions related to the Credits, opening or maintaining
of the Credit line (if such commissions are established in this Agreement or the
relevant Additional Agreement);

• third, to pay the accrued interest for the utilization of the Credits;

 



 

 

 

• fourth, for repayment of the Credits;

• fifth, to pay a penalty for late payment of commissions for the issue of
Credits, opening or maintaining of the Credit line (if such commissions are
established in this Agreement or the relevant Additional Agreement);

• sixth, to pay a penalty for the late payment of accrued interest;

• seventh, to pay a penalty for the late repayment of the principal amount of
the Credits;

• eighth, for the payment of any amounts due to the Creditor under this
Agreement or the relevant Additional Agreements.

In the event when the Creditor has other claims of the same category, but
related to other agreements (contracts) with the Borrower, the order in which
the indebtedness under this Agreement and any other agreement (contract) is to
be repaid shall be determined by the Creditor.

5.5. The Borrower has the right to early repay the Credits and / or a part of
the Credits received under the Additional Agreements to the Agreement. The
Borrower shall furnish the Creditor with a written notice of early repayment two
(2) business days prior to the proposed date of such repayment.

5.6. The Borrower commissions the Creditor to debit (without additional orders
(accepts) issued by the Borrower, but on the basis of payment claims received
from the Creditor) its currently established or prospective bank accounts,
maintained by the Creditor in rubles and foreign currency, the funds in the
amount of any default under this Agreement or any Additional Agreements,
including the obligation of the Borrower to repay the principal amount of the
Credits, the interest for the utilization of the Credits, fines, penalties and
other charges set forth in this Agreement and its Additional Agreements, on the
date on which such debt must be repaid, including the early recovery of the debt
by the Creditor under the Credit (Credits).

The amounts to be written off from the Borrower’s bank accounts in a currency
other than the currency of payment under this Agreement and its Additional
Agreements are translated at the exchange rate established by the Creditor at
the time of such write off.

The Borrower acknowledges that the condition referred to in this paragraph 5.6
expresses the Borrowers acceptance of all payment claims made by the Creditor in
order to withdraw funds from the bank accounts of the Borrower under this
Agreement and its Additional Agreements (“accept received in advance”).

5.7. The Borrower grants the Creditor the right to withdraw (without additional
orders (accepts) issued by the Borrower, but on the basis of payment claims
submitted by the Creditor) from the established or prospective accounts of the
Borrower in Russian rubles in the third-party banks (hereinafter - the "service
bank") funds in the amount of any unfulfilled obligations of the Borrower under
this Agreement and its Additional Agreements, including the obligation to repay
the principal amount of the Credits, the amount of interest for the utilization
of the Credits, fines, penalties and other charges set forth in this Agreement
and its Additional Agreements, on the date on which such debt must be repaid,
including the early recovery of the debt by the Creditor under the Credit
(Credits).

In order to implement the Creditor’s right to withdraw funds from the Borrower’s
accounts specified in this Agreement, the Borrower shall:

- not later than three (3) working days from the date of opening of a current
account in a service bank to notify the Creditor of such event in a written
form, specifying the details of such account;

- to specify in the agreement with a service bank that it must not revoke the
right of the Creditor to write off funds from the Borrower's current account in
Russian rubles on the basis of payment claims issued by the Creditor till the
complete fulfillment of the Borrower’s obligations under this Agreement and its
Additional Agreements, and to issue an advanced order to the service bank not to
revoke the acceptance of payment claims of the Creditor, including the claim of
the Creditor to conclude an appropriate tripartite agreement between the
Creditor, the Borrower and the service bank till the complete fulfillment of the
Borrower’s obligations under this Agreement and its Additional Agreements;

 



 

 

 

- In the absence or insufficiency of funds in the Borrower’s current account in
Russian rubles, maintained by the service bank, and in the presence of the
current accounts in foreign currency in this service bank, the Borrower shall
issue an order to the service bank not to revoke the orders to the service bank
to sell foreign currency from the Borrower’s bank accounts in foreign currency
in compliance with the conditions established by the service bank and to credit
the amount of sold foreign currency to the Borrower’s account in Russian rubles
for further write-off of the funds due to the Creditor in accordance with this
Agreement and its Additional Agreements till the complete fulfillment of the
Borrower’s obligations under this Agreement and its Additional Agreements; in
among other things, the Borrower shall undertake to forward documents necessary
for sale of foreign currency to the service bank, and to conclude an appropriate
additional agreement to the bank account agreement with the service bank, and at
the request of the Creditor, a tripartite agreement between the Creditor, the
Borrower and the service bank.

 

6. LIABILITY OF PARTIES

 

6.1. In case of delay in repayment of loans, including, in accordance with
paragraph 7.4 of this Agreement, the Creditor may charge the borrower a penalty
of 0.2% (zero point two percent) of the defaulted obligation for each day, but
not lower than the double rate refinancing, as of the date for which a penalty
is accrued and charged. The penalty is calculated before the date of enrollment
of all amounts credited to the Creditor’s account.

6.2. In case of late payment of interest and / or fees associated with credit,
opening or maintaining a credit line (if the payment of the fees is specified by
this Agreement), including, in accordance with paragraph 7.4 of this Agreement,
the Creditor may charge the Borrower a penalty of 0.2% (zero point two percent)
of the defaulted obligation for each day of delay, but not less than double the
refinancing rate, actual for the date when the calculation of the fee is made.
The penalty is calculated prior to reimbursement to the Borrower's debt at the
Creditor’s account.

6.3. In the event of violation of Borrower's obligations to maintain credit
turnover the conditions specified in Annex № 2 to this Agreement, the Creditor
has the right to require the borrower to pay a penalty of 0.5% (zero point five
percent) of the total outstanding obligations to maintain credit turnover,
defined as the difference between the Creditor sized credit turnover for
corresponding billing period, determined in accordance with the conditions of
Annex 2 to this Agreement, and the actual size of the credit turnover for the
same billing period. The penalty shall be paid by the Borrower not later than
the day after the presentation of the relevant request by the Creditor.

6.5. In case of violation of the Borrower's obligations to the Creditor to
provide the documents specified in paragraph 4.8.1 of this Agreement, the
Creditor may require the Borrower to pay the penalty of 1,000.00 (one thousand)
Russian rubles for each day of violation. The penalty shall be paid by the
Borrower not later than the day after the presentation of the relevant request
by the Creditor.

6.6. In case of violation of the Borrower's obligations determined by paragraphs
4.3, 4.4, 4.5, of this Agreement, the Creditor may require the Borrower to pay a
penalty of

1,000.00 (one thousand) Russian rubles for each day of violation. The penalty
shall be paid by the Borrower within three (3) calendar days from the date of
the Creditor’s request of the penalty payment.

 



 

 



 

7. AGREEMENT VALIDITY PERIOD. BASES FOR EARLY TERMINATION

 

7.1. This Agreement shall enter into force when signed by the authorized
officials of the Parties and is valid until complete fulfillment of the Parties'
obligations under this Agreement.

7.2. The Creditor may close free balance credit limit and / or prematurely
collect debts on loans, interest, other payments determined by this Agreement
and / or in unilateral extrajudicial way terminate this Agreement in following
cases:

a) delay in payment of accrued interest and / or fees (in whole or in part),
also if the Borrower violates obligations determined by the paragraph 5.1.1 of
this Agreement;

b) the Borrower violates the date (dates) of loan repayment, provided by the
Additional Agreements to this Agreement, including the breach of obligations
determined by paragraph 5.1.1 of this Agreement by the Borrower;

c) the excitation (or renewal) of the lawsuit against the Borrower or litigation
presentation to the Borrower demanding payment of taxes or fees, or initiation
of proceedings against the Borrower under the case on the tax or administrative
offense;

d) seizure of the Borrower’s property;

e) failure to provide the documents to the Creditor and / or information
required by paragraphs 4.3-4.5 of this Agreement, or identification of invalid
or incomplete

documents and / or information provided by the Borrower to the Creditor;

f) initiation of proceedings of forced liquidation or insolvency (bankruptcy) of
the Borrower;

g) reorganization or winding up of the Borrower without the prior written notice
to the Creditor;

h) termination or modification of the Borrower’s business activity carried out
by him on the date of this Agreement without prior written notice to Creditor;

i) failure to comply with the terms of this Agreement on the proper use of Loans
by the Borrower;

j) involving the head (heads) of the Borrower as a defendant in a criminal case;

k) transfer of the property by the Borrower without written consent of the
Creditor in mortgage, lease, asset management, and encumber of the Borrower’s
assets otherwise;

l) invalidation (for any reason) of the transaction (transactions) establishing
to ensure fulfillment of the Borrower’s obligations under this Agreement;

m) significant changes in the management bodies of the Borrower (change of the
general

Director, Board of Directors (Supervisory Board), and other authorities);

n) violation of the terms of this Agreement and its Supplementary Agreements by
the Borrower, as well as violation by the Borrower and / or the Guarantor and /
or pledgers of the other conditions and agreements made with Creditor;

o) deterioration of the financial position of the Borrower or the presence
(appearance) of any other circumstances which, in the reasonable opinion of the
Creditor, may complicate or make impossible the proper performance by the
Borrower of its obligations under this Agreement and its Supplementary
Agreements;

p) violation of the pledge Agreement (Agreements) by the Pledgor (Pledgors),
made to secure Borrower’s performance of its obligations under this Agreement;

q) occurrence of the circumstances listed in subparagraphs "c", "d", "f", "g",
"j" of this paragraph in respect of the Guarantor (Guarantors) under the
Agreement (Agreements) made to secure Borrower’s performance of its obligations
under this Agreement;

r) Borrower's failure in fulfillment of the obligations mentioned in paragraphs
4.12, 4.13 of this Agreement, and any other obligations that are not directly
referred to in this paragraph 7.2, but determined by this Agreement and / or
Addendum to it.

7.3. In case of early collection of the loan and / or early termination of this
Agreement, on the grounds specified in paragraph 7.2 of this

Agreement, and in the cases provided by the legislation of the Russian
Federation, the Creditor shall send the Borrower the notice with the request of
early repayment of Loans, accrued interest and other payments determined in this
Agreement, along with

the reasons for the early recovery of the debt.

 



 

 

 

7.4. Borrower is required no later than in five (5) working days after receipt
of the notification mentioned in paragraph 7.3., on the early recovery of debt
under this Agreement to transfer the amount owed to the Creditor under the Loan
(Loans), including outstanding loans, interest, penalties, and other payments
determined by this Agreement.

 

8. MISCELLANEOUS

 

8.1. This Agreement shall be governed by and construed in accordance with the
legislation of the Russian Federation.

Any disputes, controversy or claim arising out of this Agreement or connection
with it, shall be settled by the Parties by means of negotiations. In the
absence of understanding, the dispute between the Parties shall be considered by
the Arbitration Court of Moscow.

8.2. Borrower’s assignment of its rights and obligations under this Agreement
shall not be made without the prior written consent of the Creditor. Creditor
may assign all or part of its rights and obligations under this Agreement.

8.3. All prior agreements, understandings, negotiations and communications
between the Parties on the matters set forth in this Agreement prior to its
signing, expire on the date of signature of this Agreement.

8.4. All letters, notices, announcements, and other communications of Parties
should be addressed to each other in writing in accordance with the details
provided in section 9 of this Agreement or in the Supplementary Agreements.

Messages can be sent to the Parties at the following methods of communication:
fax, e-mail, telegraph (telegram with acknowledgment of receipt), mail (by
registered letter with acknowledgment of receipt), courier services.

If one of the Parties messages using the telegraph, mail or courier services
such communication shall be deemed received by the other Party at the moment
designated in the notice of receipt, and in the case of fax and e-mail - after
confirmation of receipt in the same form.

8.5. All changes and additions to this Agreement shall be valid only if they are
made in writing and signed by authorized representatives of the Parties.

8.6. If one of the Parties change their e-mail or contact details, payment
details or undergo reorganization or liquidation, one shall inform the other
party in writing within five days from the effective date of the changes.

8.7. The Borrower confirms:

- His consent to disclosure of information to the Creditor of the main part of
credit history.

- His consent to providing by the Creditor of the information determined in
article 4 of the Law

"On Credit Histories", in the credit bureau in accordance with the current
legislation of the Russian Federation.

Code of credit history subject: absent.

8.8. This Agreement is made in two copies, one copy for each party. Each
instance has the same effect.

 

9. ADDRESSES AND REQUISITES OF THE PARTIES

 

CREDITOR: OJSC «Alpha-Bank», OGRN 1027700067328

 

Location: 107078, Moscow, Kalanchevskaya street, suite 27

 

“Saint-Petersburg” branch (mailing address):

 



 

 



 

191186, Saint-Petersburg, Griboedov canal embankment 6/2 А

 

Bank requisites: INN 7728168971, “Saint-Petersburg” branch

JSC «Alpha-Bank» correspondent account 30101810600000000786, BIK

044030786

Tel./Fax: 314-89-62 / 329-80-60

 

 

BORROWER: TOT MONEY LLC, OGRN 1127746225540

 

 

Location:

Mailing address:

127220, Moscow, 1-st Kvesisskaya street , suite 9 191119, Saint-Petersburg,
Marata street, suite 82

 

Payment details: INN 7714868349,

account № 40702810602720000110 Additional Office «Kutuzovskiy» JSC "ALPHA-BANK",

correspondent account 30101.810.2.00000000593 at

Moscow main territorial directorate of the Central Bank of Russia, BIK 044525593

Tel./Fax:

 

10. SIGNATURES

 

BORROWER

 

General Director

/s/ Katsaev               (Katsaev H.C.)

stamp

 

CREDITOR

 

Deputy Director of Customer Service of the “Saint-Petersburg" Branch

/s/ Sokolov A.G.        (Sokolov A.G.)

Chief Accountant

/s/ Belousova S.G.     (Belousova S.G.)

stamp

 



 

 

 

Appendix №1

to the Loan Agreement on opening

of the revolving line of credit in Russian rubles

№00VL3L from August “17”, 2012

 

 

Supplement Agreement form

SUPPLEMENT AGREEMENT №___

 

to the Loan Agreement on opening of the revolving

line of credit in Russian rubles № 00VL3L

from August “ “ 2012

Saint-Petersburg “ “ 20

 

 

 

OPEN JOINT STOCK COMPANY ”ALFA-BANK”, PSRN 1027700067328, hereinafter referred
to as “Creditor” represented by
¬¬¬¬¬¬¬¬¬¬¬¬¬¬¬¬¬¬¬¬¬¬¬¬¬¬¬¬¬¬¬¬¬________________, acting on the basis of
______________on the one hand, and Limited responsibility society “TOT MANI”
(PSRN1127746225540), hereinafter referred to as “Borrower” represented by
_____________, acting on the basis of _______from the other hand, referred
together herein as “Parties”, in addition to the Loan Agreement on opening the
revolving line of credit in Russia rubles №00VL3L from August “ “2012, entered
into between the Creditor and the Borrower, hereinafter named “Agreement”,
entered into the Supplement Agreement on the following basis:

 

1. Under the Agreement the Creditor shall provide the Borrower with a Loan of (
) Russian rubles.

The grant date of the Loan: “ “ 20_____

The loan maturity date of the Loan: “ “ 20

 

2. For the use of the Loan, the Borrower shall pay to the Creditor an interest
at the rate of ___ % (percent) per annum.

3. The Borrower may pay back the Loan prior to the scheduled maturity date or a
part of the Loan. The Borrower shall furnish the Creditor a written notice of
early repayment for ( ) working days before the date of the long-term
prepayment.

4. The Loan shall be supplied by transferring the Loan amount to the account of
the Borrower №40702810602720000110, opened at the Creditor.

5. In all other respects the Parties shall be governed by the Agreement.

6. The given Supplement Agreement comes into effect on the date of signing by
the authorized representatives of the Parties and constitutes the integral part
of the Agreement.

 

 

SIGNITURES OF THE PARTIES

The BORROWER The CREDITOR

 

The Form is agreed between the Parties:

 

 

The BORROWER

General Director

___________(Katsaev Kh. Ts.)

 



 

 



 

The CREDITOR

Deputy Director of Customer Service of the

“Saint-Petersburg” branch

 

 

 

(Sokolov A.G.)

Chief accountant

 

(Belousova S.G.)

L.S.

 



 

 

 

Appendix № 2

to the Loan Agreement on opening

of the renewable line of credit in Russian rubles

№ 00VL3L from “17” August 2012

(hereinafter – Agreement)

 

OBLIGATIONS OF THE BORROWER

ON MAINTENANCE OF THE CREDIT TURNOVER

 

1. Beginning from 61 (the sixty first) day from the date of granting the first
credit product and during all the period of Credit line validity the borrower is
obliged to support a quarterly credit turnover according to the payment account
No. 40702810602720000110 (hereinafter – “Account”), which was opened at the
Creditor, in such a size that this turnover in the sum with a quarterly credit
turnovers for the same payment quarter on the account of LLC “RM-Invest” No.
40702810732000001011, opened at the Creditor, would be not less than 150 % (one
hundred fifty percent) from the average sum of obligations in accordance with
current credit products which are provided to the Borrower by the Creditor.

 

The credit turnover is defined as a total volume of receipts of monetary funds
into the Account for the payment period. Thus transfers between the accounts of
the Borrower opened at the Creditor, transfers from the accounts of the Borrower
opened in other credit organizations, and also any receipts connected with
granting and repayment of the credits (loans), issue and discharge of Borrower’s
bills, with return of means from deposit accounts and accounts of repayment
formation in accordance with letters of credit are not included in calculation
of the credit turnover, which are not returns from production sales (goods,
work, services).

The borrower is obliged to support the credit turnover for each payment period,
including the first and last payment period.

The payment period is defined as the calendar quarter consisting of three
consecutive calendar months, but herewith counting of quarters is kept from the
beginning of a calendar year.

The first payment period is defined the VI quarter of 2012.

The last payment period is defined as a calendar quarter in which the Borrower
completely canceled all the Credits which were provided according to the
Agreement.

Current credit products are defined as any provided credits to the Borrower by
the Creditor, including overdrafts and the credits (tranches) within credit
lines, and also bank guarantees and the uncovered letters of credit opened on
the instructions of the Borrower, which are given out in providing obligations
of the Borrower.

The average sum of obligations on current credit products is defined as the
average arithmetic value of all the total amounts of daily obligations of the
Borrower, each of which is determined as the cumulative loan balance for the
beginning of the working day from all the loan accounts opened by the Creditor
for the Borrower, which is increased up to the most admissible sum of single
loan of the Borrower (a loan limit) according to the overdraft, which is
established by the relevant agreement on crediting of the bank account (the
overdraft), and the sum of obligations of the Borrower in accordance with the
contracts on providing bank guarantees (at a rate of the total amount of the
responsibility limit of the Creditor on the guarantees issued) and in accordance
with the contracts on opening of uncovered letters of credit (at a rate of total
amount of obligations of the Creditor according to open uncovered letters of
credit). At that the cumulative sum of obligations of the Borrower for the
beginning of the day off is accepted as an equal cumulative sum of obligations
of the Borrower for the end of the previous working day.

Days of the payment period, when the Borrower has no obligations on credit
products, are not subject to an exception and are considered at calculation of
the average sum of obligations.

 



 

 



 

Obligations on such a credit product are not considered at calculation of the
average sum of obligations, and are not included in the date of granting a
credit product, and they are equal to zero. Obligations on it as of the
beginning of the working day are considered in the full sum (without repayment)
at calculation of the average sum of obligations for the payment period, and
they are included in the repayment date (completely or partially).

Obligations of the Borrower on the credit product, which are completely ceased
during the payment period, are not subject to an exception and are considered at
calculation of the average sum of obligations for this payment period.

2. The Credit turnover is repaid by the Creditor in Russian rubles. If any of
the amounts used for calculation of the Credit turnover amount are expressed in
a foreign currency, than such amounts are converted into Russian rubles
according to the official exchange rate against the Russian ruble, established
by the Bank of Russia on the 1-st day of the relevant accounting period.

3. In case of breach of obligations by the Borrower concerning the maintenance
of the Credit turnover, the Creditor may demand a penalty payment made by the
Borrower, specified in Article 6 of the Agreement, and also may take the
advantage of the rights set in the 7.2 point of the Agreement or at the
discretion of the Creditor may demand only a penalty payment made by the
Borrower.

 



 

SIGNITURES OF THE PARTIES

 

 

The Form is agreed between the Parties:

 

 

The BORROWER

General Director

 

___________  (Katsaev Kh. Ts.)

 

 

The CREDITOR

Deputy Director of Customer Service of the “Saint-Petersburg” branch

 

 

___________ (Sokolov A.G.)

 

Chief accountant

 

___________ (Belousova S.G.)

 



 



